                    UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

In re:
      Unity Holdings, LLC,                      Case No. 21-20537-GMH
      Debtor in possession.                     Chapter 11, Subchapter V
______________________________________________________________________________

                 PLAN OF REORGANIZATION, DATED MAY 3, 2021

______________________________________________________________________________

         This Plan of Reorganization (the “Plan”) for Unity Holdings, LLC (the

“Debtor”) is being proposed by the Debtor in Possession.

   On February 2, 2021, the Debtor in this case filed for relied under 11 U.S.C.

Chapter 11. Pursuant to the presumption allowed under 11 U.S.C. § § 1107

and 1108, the Debtor has continued the possession of its property, and has

continued to operate its business. The Debtor retained Steinhilber Swanson as

attorneys for the Debtor and Debtor in Possession, and that appointment was

approved by the Court.

   The Debtor’s Schedules of assets and liabilities, Statement of Financial

Affairs, and Statement of Executory Contracts were filed with the Court. The

meeting of creditors was held at which time an officer of the Debtor was

questioned by the creditors, creditors' representatives, the SubChapter V

Trustee, and the Attorney for the United States Trustee. Creditors are referred

to the Debtor’s Statements and Schedules on file in these proceedings for the

purpose of becoming fully informed as to the assets, liabilities and financial

affairs of the Debtor as of the date of the filing.



              Case 21-20537-gmh    Doc 33   Filed 05/03/21   Page 1 of 27
   The Debtor provides this Plan to all its known creditors in order to disclose

the information deemed by the Debtor to be material, important and necessary

for its creditors to arrive at a reasonably informed decision in exercising the right

to vote for acceptance of the Plan. All creditors will be forwarded a copy of the

Plan and a Ballot to be completed by the creditor. The creditors will also be

provided notice of the Hearing on Confirmation of the Plan. Creditors may attend

this hearing. In addition, creditors may vote on the Plan by filling out the Ballot

provided and mailing the Ballot to the Debtor’s counsel. As a creditor, your

acceptance is important. For the Plan to be deemed accepted, creditors

voting that hold at least two thirds in amount and more than one half in

number of the allowed claims of the various classes must vote for the Plan.

The holders of two thirds in amount of equity security interests must vote

for the Plan. In the event the requisite acceptances are not obtained, the Court

may nevertheless confirm the Plan if the Court finds that the Plan accords fair

and equitable treatment to the class rejecting it and otherwise meets the

requirements of §1191 of the Code.

   For a Plan to be "fair and equitable" with respect to a class of unsecured

creditors, it must comply with §1191(c) of the Code. That section requires that,

beginning with the most senior rank of claims of creditors against the Debtor,

each class in descending rank of priority must receive full and complete

compensation before inferior or junior classes may participate in the

distribution. In order for a Plan to be fair and equitable with respect to secured

creditors, it must provide that the secured creditor will retain its lien and will

                                             2

           Case 21-20537-gmh      Doc 33   Filed 05/03/21   Page 2 of 27
receive deferred cash payments totaling at least the allowed amount of the

secured claim, of a value, as of the effective date of the Plan of at least the value

of the creditor’s interest in the bankruptcy estate's interest in the collateral. As

an alternative, the Plan may comply with the fair and equitable requirement for

secured creditors by providing for the sale of collateral free and clear of liens with

liens to attach to the sale proceeds.      Finally, the Plan may provide for the

surrender of collateral to the secured creditor in satisfaction of the allowed

secured claim. Additionally, as of the Effective Date of the Plan, the Plan must

either provide that all of the projected disposal income of the Debtor to be

received in the three year period, or such longer period not to exceed five years,

as the Court may fix, beginning on the date that the first payment is due under

the Plan will be applied to make payments under the Plan; or that the value of

property to be distributed under the Plan in the three year period or such a

longer period not to exceed five years as the Court may fix, beginning on the date

on which the first distribution is due under the Plan is not less than the projected

disposable income of the Debtor. Additionally, the Plan must be feasible.

   In order to fully understand how a Plan is confirmed, each individual creditor

should check with their own attorney and receive full advice on the applicable

rules.

Background for Cases Filed Under Subchapter V

         A.    Description and History of the Debtor’s Business

         The Debtor is a limited liability company with Paul Krause as the sole

member. Since 2002, the Debtor has owned and operated a commercial real

                                             3

              Case 21-20537-gmh   Doc 33   Filed 05/03/21    Page 3 of 27
estate building located at 4158 Main Street in Fish Creek, Wisconsin. The

Debtor incurred expenses attempting to change the use of the building and

subsequently fell behind on mortgage payments. At the time the expenses were

incurred, the Debtor anticipated refinancing the mortgage Note with the

current mortgage Note holder, DH Portfolio, LLC, who purchased the Note form

Nicolet Bank. Ultimately, DH Portfolio, LLC declined to refinance the mortgage

Note and a foreclosure action was commenced. On February 1, 2021, the

Debtor acquired the assets of the retail women’s clothing business, Trail’s End.

Trail’s End was a sole proprietorship operated since 2014 by Marcella Krause,

the spouse of Paul Krause.

      Trail’s End primarily caters to visitors to Door County in the months of

April through October. While inventory is bought throughout the year, most

inventory is ordered in April and May with significantly less inventory being

purchased beginning in July. The visitor season for Trail’s End usually begins

in April or May, while the summer months see the most visitors and strongest

sales. The business ultimately slows down for the season around the third

week of October. Trail’s End offers mid-range women’s apparel and

accessories, small decorative homegoods, lotions and essential oils. The

apparel is focused on seasonal items like spring and summer blouses, shorts,

leggings, pants, sweaters, jackets and dresses. The accessories sold are hats,

belts, hoisery and costume jewelry. The small home goods inventory includes

candles, candleholders, vases and plaques.




                                           4

           Case 21-20537-gmh    Doc 33   Filed 05/03/21   Page 4 of 27
         The Debtor will fund the plan from the cash flow of operating the retail

clothing store, Trail’s End. In addition, the plan will be further funded by rent

of $1,250.00 per month from Paul David Jewelers, a tenant of 4158 Main

Street, Fish Creek, Wisconsin, and a sole proprietorship operated by Paul

Krause since 1996.

      B.     Liquidation Analysis

      To confirm the Plan, the Court must find that all creditors and equity

interest holders who do not accept the Plan will receive at least as much under

the Plan as such claim and equity-interest holders would receive in a chapter 7

liquidation. The liquidation analysis required by 11 U.S.C. §1190 reveals that

upon liquidation, all claims would be paid in full. The Debtor asserts that the

LLC assets have values as follows:

      Real Estate         $850,000.00
      Inventory           $ 50,000.00
      Total:              $900,000.00

Total Claims Scheduled or claimed are approximately $575,000.00.


      C.     Ability to Make Future Plan Payments and Operate Without
             Further Reorganization

      The Plan Proponent must also show that it will have enough cash over

the life of the Plan to make the required Plan payments and operate the

debtor’s business, and the Plan must provide projections that support the

Debtor’s ability to make all payments required by the Plan. See 11 U.S.C.

§1190.




                                            5

            Case 21-20537-gmh    Doc 33   Filed 05/03/21   Page 5 of 27
        The Plan Proponent has provided projected financial information as

Exhibit 1.

        The Plan Proponent’s financial projections show that the Debtor will have

projected disposable income (as defined by § 1191(d) of the Bankruptcy Code)

for the period described in § 1191(c)(2) sufficient to pay all claims in full.

        The final payment is expected to be paid 60 months from the Effective

Date.

        Annual operating income from Trail’s End is forecasted to remain steady

at $53,410.00 based on 2020 actual sales. Rental income from Paul David

Jewelers is estimated at $15,000.00 annually.

        Please see the attached assumptions as to revenue and expenses.


ARTICLE 1: SUMMARY

        This Plan of Reorganization (the “Plan”) under chapter 11 of the

Bankruptcy Code (the “Code”) proposes to pay creditors of Unity Holdings, LLC

(the “Debtor”) from cash flow of operations of the retail business Trail’s End

and from rents paid by Paul David Jewelers.

        This Plan provides for:

                  [ 0 ]           classes of priority claims;

                  [ 3 ]           classes of secured claims;

                  [ 1 ]           classes of non-priority unsecured
                                  claims; and
                   [ 1]           classes of equity security holders.




                                                6

             Case 21-20537-gmh       Doc 33   Filed 05/03/21    Page 6 of 27
         Payment of non-priority unsecured claims. Non-priority unsecured

creditors holding allowed claims will receive distributions, which the proponent

of this Plan has valued at approximately 100 cents on the dollar.

         Payment of administrative expenses and priority claims: This Plan

provides for full payment of administrative expenses and priority claims.

         All creditors and equity security holders should refer to Articles 3

through 6 of this Plan for information regarding the precise treatment of their

claim.

         Your rights may be affected. You should read these papers
         carefully and discuss them with your attorney, if you have
         one. (If you do not have an attorney, you may wish to consult
         one.)

ARTICLE 2: CLASSIFICATION OF CLAIMS AND INTERESTS

         2.01: Class 1. All allowed claims entitled to priority under § 507(a) of the

Code (except administrative expenses under § 507(a)(2) and priority tax claims

under § 507(a)(8)).

         2.02: Class 2. A. DH Portfolio, LLC. The fully secured claim in the

amount of $505,676.00 is collateralized by the real estate at 4158 Main Street

in Fish Creek, Wisconsin owned by the Debtor, as well as a commercial

condominium unit located in Sister Bay Wisconsin. The real estate at 4158

Main Street in Fish Creek, Wisconsin has an estimated value of $850,000.00. It

also holds as additional collateral, a first mortgage in a commercial

condominium in Sister Bay, Wisconsin owned by Paul and Marcella Krause,

valued at $40,000.00. Due to the seasonality of the Debtor’s business, in which

income is earned from June to October each year during the tourist season in
                                              7

              Case 21-20537-gmh    Doc 33   Filed 05/03/21    Page 7 of 27
Door County, the Debtor will make an annual payment on this claim on

November 15 each year.

      2.03: Class 2. B. Door County Treasurer. The secured claim in the

amount of $27,274.00 is based on past due real estate taxes on the real estate

at 4158 Main Street in Fish Creek, Wisconsin.

      2.04: Class 2. B. Small Business Administration. The claim of the SBA

arises out of an SBA EIDL loan in the amount of $33,000.00 secured by the

Debtor’s inventory and fixtures, originally taken out by the proprietor, but

assumed by the Debtor upon the transfer of the retail clothing business to the

Debtor.

      2.05: Class 3. All non-priority unsecured claims allowed under § 502 of

the Code. These claims total $4,250.00.

      2.06: Class 4. Equity interests of the Debtor. Paul Krause shall retain

his equity interest as the sole Member of the Debtor.

ARTICLE 3: TREATMENT OF ADMINISTRATIVE EXPENSES, PRIORITY TAX CLAIMS, AND
QUARTERLY AND COURT FEES

      3.01: Unclassified claims. Under section § 1123(a)(1), allowed

administrative expenses and priority tax claims are not classified. There are no

such claims in this case.

      3.02: Administrative expenses. Administrative expenses for the fees of

the SubChapter V trustee and the Debtor’s Attorney as allowed under § 503 of

the Code will be paid with in twenty (20) months of their approval by the Court.

Administrative expenses are expected to be no more than $15,000.00.by the

holder of the claim and the Debtor.
                                           8

           Case 21-20537-gmh    Doc 33    Filed 05/03/21   Page 8 of 27
      3.03: Priority tax claims. There are no such claims.

      3.04: Statutory fees. All unpaid fees required to be paid under 28

U.S.C. § 1930 that are owed on or before the effective date of this Plan will be

paid on or before the effective date.

      3.05: Prospective quarterly fees. All quarterly fees required to be paid

under 28 U.S.C. § 1930(a)(6) or (a)(7) will accrue and be timely paid until the

case is closed, dismissed, or converted to another chapter of the Code.

ARTICLE 4: TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN

      4.01: Claims and interests are treated as follows under this Plan:

   Class               Impairment         Treatment
   Class 1 –           ☐ Impaired         There are no such claims.
   Priority claims
   excluding those     ☐ Unimpaired
   in Article 3




                                           9

           Case 21-20537-gmh     Doc 33   Filed 05/03/21   Page 9 of 27
Class 2A –         ☒ Impaired       The Debtor will pay interest only
Secured claim                       pursuant to the filed claim amount of
of DH Portfolio,   ☐ Unimpaired     $505,675.05, at the rate of 4.25%
LLC                                 earned from April 5, 2021(the claim
                                    filing date) to November 15, 2021, in
                                    the amount of $13,189.00. Starting
                                    November 15th of 2022, the
                                    remaining balance will be amortized
                                    over 25 years at the rate of 4.25%
                                    and call for annual payments of
                                    $33,230.00 payable on November
                                    15th of each year, providing the entire
                                    balance of the claim plus accrued
                                    interest due and payable 60 months
                                    from the Effective Date of the Plan.
                                    The mortgage, currently reduced to a
                                    judgment of foreclosure, shall be
                                    upon confirmation reinstated to
                                    terms, subject to the provisions of
                                    this Plan, and any guarantees by
                                    Paul and Marcella Krause shall be
                                    reaffirmed and reset, also to terms.
                                    Any State Court action shall be
                                    dismissed as to the Debtor or
                                    guarantors, without prejudice. See
                                    specifically Article 10 section 1,
                                    hereunder, with regard to the
                                    guarantee.

Class 2B –         ☒ Impaired       This claim will be repaid in two
Secured claim                       installments including interest as the
of Door County     ☐ Unimpaired     rate of 12% as follows: The first
Treasurer                           installment shall be made on
                                    December 1, 2021 in the amount of
                                    $17,420.00 and the second
                                    installment shall be made on
                                    December 1, 2022 in the amount of
                                    $14,702.00 for a total of $32,122.00.




                                     10

       Case 21-20537-gmh   Doc 33   Filed 05/03/21   Page 10 of 27
   Class 2B –         ☐ Impaired         This claim will be paid to terms,
   Secured claim                         unmodified, having been assumed by
   of Small           ☒ Unimpaired       the Debtor as follows: $161.00 per
   Business                              month beginning in Year 2 and to
   Administration                        continue thereafter for 360 months.
   (EIDL)
   Class 3– Non-      ☒ Impaired         Unsecured creditors will receive
   priority                              annual payments on November 30th
   unsecured          ☐ Unimpaired       of each year over the five (5) years of
   creditors                             the plan in the amount of $960.00
                                         without interest.


   Class 4– Equity    ☒ Impaired         Paul Krause shall retain his equity
   security                              interest as the sole Member of the
   holders of the     ☐ Unimpaired       Debtor.
   Debtor




ARTICLE 5: ALLOWANCE AND DISALLOWANCE OF CLAIMS

      5.01: Disputed claim. A disputed claim is a claim that has not been

allowed or disallowed and as to which either:

            (i) A proof of claim has been filed or deemed filed, and the Debtor

               or another party in interest has filed an objection; or

            (ii) No proof of claim has been filed, and the Debtor has scheduled

               such claim as disputed, contingent, or unliquidated.

      5.02: Delay of distribution on a disputed claim. No distribution will

be made on account of a disputed claim unless and until it is allowed.

      5.03: Settlement of disputed claims. The Debtor will have the power

and authority to settle and compromise a disputed claim with court approval

and compliance with Federal Rule of Bankruptcy Procedure 9019.


                                          11

          Case 21-20537-gmh    Doc 33   Filed 05/03/21    Page 11 of 27
ARTICLE 6: PROVISIONS FOR EXECUTORY CONTRACTS AND UNEXPIRED LEASES

      (a)    The Debtor assumes, and if applicable assigns, the following

             executory contracts and unexpired leases as of the effective date of

             the Plan:

             Month to month lease with Paul David Jewelers at 4158 Main

             Street in Fish Creek, Wisconsin for the use of a portion of the

             building for retail sales.

      (b)    Except for executory contracts and unexpired leases that have

             been assumed, and if applicable assigned, either before the

             effective date or under section 6(a) of this Plan, or that are the

             subject of a pending motion to assume, and if applicable assign,

             the Debtor will be conclusively deemed to have rejected all

             executory contracts and unexpired leases as of the effective date.

      A proof of a claim arising from the rejection of an executory contract or

unexpired lease under this section must be filed no later than 30 days after the

date on which the court enters the order confirming this Plan.

ARTICLE 7: MEANS FOR IMPLEMENTATION OF THE PLAN

      7.01: Overview of Plan Implementation. The Plan will be implemented

by the Debtor continuing its operations and devoting its future income to the

Plan. It is required to pay its debts as restructured hereunder. Attached

hereto are projections which the Debtor believes are reasonable and attainable

under the circumstances which are based on actual performance and careful

analysis of current cost of goods sold. Key assumptions are attached hereto.

                                            12

            Case 21-20537-gmh     Doc 33   Filed 05/03/21   Page 12 of 27
      7.02: Revenue Assumptions. Retail sales form the retail clothing store,

Trail’s End, are forecasted based on actual sales in 2020, which the Debtor

believes are a conservative projection of future sales, given the COVID-19

pandemic disruption to the local economy. It is assumed that sales will remain

steady each year of the forecast, however, Debtor believes that it is likely sales

will increase as people start travelling and vacationing post-pandemic.

      Historically the costs of goods sold by the Trail’s End has averaged

26.25% of sales and the Debtor believes that this will remain constant through

the forecast. The following disbursements are forecasted as a percentage of

receipts based on prior year’s history: merchant fees averages 2.24% of retail

sale; shipping averages 0.26% of retail sales; supplies averages 1.56% of retail

sales. All other disbursements were forecasted based on prior years history and

are assumed to remain constant each year of the forecast.

      Rent is based on $1,250.00 per month to be paid by Paul David Jewelers,

which currently occupies a portion of the building located at 4158 Main Street

in Fish Creek, Wisconsin. Based on his past contributions, and similar

assumptions as to the post-pandemic period, he has high confidence and near

certainty that he will make this payment.

      It is assumed that the Principal Owner and Member will likely take no

personal draws from the Debtor for living expenses in the first two years of the

forecast to provide cash flow to pay the past due real estate taxes. In year

three (3) and thereafter, the Member may draw $16,000.00 annually for

personal living expenses. In the event the Debtor exceeds net revenue

                                            13

           Case 21-20537-gmh    Doc 33    Filed 05/03/21   Page 13 of 27
projections, and all payments are current, then it reserves the right to have the

Member draw a reasonable amount as available.

      7.03: Administrative Expenses Assumptions. Administrative Expenses

associated with Legal and Financial Costs in developing the Plan of

Reorganization totaling approximately $15,000.00. It is assumed that these

expenses will be paid within twenty (20) months of their approval by the Court.

This includes the Attorney for the Debtor and Chapter 11 SubChapter V

Trustee fees, all as allowed by the Court.

ARTICLE 8: GENERAL PROVISIONS

      8.01: Definitions and rules of construction. The definitions and rules

of construction set forth in §§ 101 and 102 of the Code shall apply when terms

defined or construed in the Code are used in this Plan.

      8.02: Effective date. The effective date of this Plan is the day that is 30

days after the entry of the confirmation order. If, however, a stay of the

confirmation order is in effect on that date, the effective date will be the day

after the date on which the stay expires or is otherwise terminated. These

periods are calculated as provided in Federal Rule of Bankruptcy Procedure

9006(a)(1).

      8.03: Binding effect. The rights and obligations of any entity named or

referred to in this Plan will be binding upon and will inure to the benefit of the

successors or assigns of such entity.

      8.04: Captions. The headings contained in this Plan are for convenience

of reference only and do not affect the meaning or interpretation of this Plan.

                                             14

           Case 21-20537-gmh     Doc 33   Filed 05/03/21   Page 14 of 27
      8.05: Corporate governance. The Debtor is a single member LLC and

shall be governed under that business form.

      8.06: Retention of Jurisdiction. The court confirming the Plan may

exercise jurisdiction to the full extent necessary to administer this case after

Plan confirmation and to adjudicate any related adversary proceedings or

contested matters, including those relating to the Plan, such as concerning the

Plan’s construction, implementation, or modification. Neither this provision nor

anything in this Plan constitutes a limitation on or an expansion of the

jurisdiction authorized by title 28 of the United States Code.

ARTICLE 9: DISCHARGE

      9.01: Discharge. The Debtor is not seeking a discharge and is paying all

allowed claims in full.

ARTICLE 10: OTHER PROVISIONS

      10.01: Injunction as to the Class 2.A. Claimant. Confirmation of the

Plan shall reinstate the loan and mortgage to the Class 2.A. claimant, and any

guarantee by the Member or his spouse shall be, in effect, reset and remain in

full force and effect during the term of the obligation, and any claim against the

guarantor in litigation shall be dismissed without predjudice. The Class 2.A.

claimant may subsequently enforce such reinstated guarantee only upon

default, post confirmation, by the Debtor on the obligation as modified by this

plan. The Claim 2.A. claimant has commenced an action on the guarantee not

withstanding this Plan in Door County Circuit Court. A judgment against the

guarantor will serve to make compliance with the terms of this Plan difficult if

                                           15

           Case 21-20537-gmh    Doc 33    Filed 05/03/21   Page 15 of 27
not impossible. In light of the value of the underlying collateral, and likelihood

of full repayment, this injunction is essential to the success of the Plan.

      The bankruptcy court has the authority to enjoin conduct that interferes

with the administration of the bankruptcy case pursuant to §105 and Caesers

Ent. Operating Co., Inc. v. BOKF, N.A. 808 F. 3d 1186, 1189-89 (7th Cir. 2015).

      There are two exceptions to the general rule that the stay does not bar

actions against a debtor’s guarantors. In re Fernstrom Storage and Van Co.,

938 F.2d 731,736 (7th Cir. 1991). Applicable to this case:

      The first is applicable where "there is such identity between the debtor

and the third-party defendant that the debtor may be said to be the real party

defendant and that a judgment against the third-party defendant will in effect

be a judgment or finding against the debtor." A.H. Robins Co. v. Piccinin, 788

F.2d 994, 999 (4th Cir.), cert. denied, 479 U.S. 876, 93 L. Ed. 2d 177, 107 S.

Ct. 251 (1986). The second operates where the pending litigation, though not

brought against the debtor, would cause the debtor, the bankruptcy estate, or

the reorganization plan "irreparable harm." In re Lomas Fin., 117 Bankr. 64, 67

(S.D.N.Y. 1990), remanded, 932 F.2d 147 (2d Cir. 1991). See also In re North

Star Contracting Corp., 125 Bankr. 368, 370 (S.D.N.Y. 1991).

      10.02: General Release and Injunction. Except as otherwise provided

in this Plan, the distributions and rights afforded in the Plan shall be in

complete and full satisfaction, effective as of the Effective Date, of all claims of

any nature whatsoever against the Debtor, the Estate, or the Reorganized

Debtor.

                                            16

           Case 21-20537-gmh     Doc 33    Filed 05/03/21   Page 16 of 27
Commencing on the Effective Date, except as expressly provided otherwise in

this Plan, the holders of all claims shall be enjoined from asserting against the

Debtor, (or its principal, Paul Krause or Paul and Marcella Krause, as

guarantors, so long as the reorganized Debtor is current on all payments under

the Plan), or its assets and properties, any other or further liabilities, liens,

obligations or claims, including, but not limited to, all principal and accrued

and unpaid interest on the debts of the Debtor, based on any act or omission,

transaction, or other activity or security interest, or other agreement of any

kind or nature of agreement occurring, arising or existing prior to the

Confirmation Date that was or could have been subject of any claim, whether

or not allowed. All legal or other proceedings or actions seeking to establish or

enforce liabilities, liens, claims, or obligations of any nature against the Debtor

or assets or properties received or retained by the Reorganized Debtor with

respect to debt and obligations, if any, of the estate, arising before the

Confirmation Date, or against Paul and Marcella Krause, for so long as the

Reorganized Debtor is current on payments under the Confirmed Plan, shall be

stayed and enjoined, except as otherwise specifically provided for in this Plan.

      10.03: Extinguishment of Liens. Except as otherwise provided by this

Plan, all liens on property of the Debtor or the Estate shall be extinguished on

the Confirmation Date.

      10.04: Injunction Upon Confirmation. Except as provided for herein,

after the Confirmation Date, holders of claims against the Debtor or its assets

shall be enjoined from:

                                             17

           Case 21-20537-gmh     Doc 33    Filed 05/03/21    Page 17 of 27
      A.    Commencing or continuing any action or proceeding or employing

            process against the Debtor or purchaser of the Debtor’s asset in an

            attempt to obtain or realize a partial or full satisfaction of any claim;

      B.    Enforcing or seeking to enforce any such claim or taking any steps

            which would lead to the enforcement of any such claim against the

            Debtor, a purchaser of the Debtor’s assets, or the property of either

            of them;

      C.    Seeking to set off or recoup any such claim against any pre-petition

            or post-petition obligations owed to the Debtor or a purchaser of the

            Debtor’s assets;

      D.    Seeking to create, perfect or enforce any lien against property of the

            Debtor or a purchaser of the Debtor’s assets; and

      E.    All other acts against the Debtor or a purchaser of the Debtor’s

            assets or the property of either of them, including, but not limited

            to, those acts described in §362(a) of the Code.

      F.    All of the above acts by parties holding guarantees from the principal

            owner against the Guarantors, Paul and Marcella Krause, so long as

            the Reorganized Debtor is current with all payments due under the

            confirmed Plan.

      10.05: Enforcement of the Plan. Notwithstanding Section 10.03, after

the Confirmation Date, the holder of an allowed claim shall be allowed to take

any steps necessary to enforce this Plan against the Debtor or the assets of the




                                           18

           Case 21-20537-gmh    Doc 33    Filed 05/03/21   Page 18 of 27
Debtor, but all pursuant to the terms of the Confirmed Plan, which shall bind

such creditors.

      10.06: Modification of the Plan. The Debtor may propose amendments

or modifications of this Plan, at any time prior to the confirmation order with

leave of the Bankruptcy Court, upon notice to those parties designated by the

Bankruptcy Court.      After the confirmation order, the Debtor may, with the

approval of the Bankruptcy Court, so long as it does not materially or adversely

affect the interest of creditors, remedy any defect or omission, or reconcile any

inconsistencies in the Plan, or in the confirmation order, in such manner as may

be necessary to carry out the purposes and effect of the Plan.

      10.07: Final Decree, Closing and Reopening of the Case.               Upon

substantial consummation of the Plan, which for purposes of this section shall

be when the Debtor commences payments to any claimant under this Plan as

confirmed, the Debtor may apply for a Final Decree and an order closing the

case, and if appropriate, pursuant to § 350(a) of the Code, the Court shall close

the case. Subsequent to any such Order closing the case, the case may be

reopened pursuant to § 350(b) to administer assets or to grant the Debtor other

relief as may be appropriate.

      10.08: Retention of Jurisdiction By The Court.

After the Confirmation Date, and until this Plan has been fully consummated,

the Court may retain jurisdiction for all appropriate purposes, including, but not

limited to, the following:




                                          19

           Case 21-20537-gmh    Doc 33   Filed 05/03/21   Page 19 of 27
  A. To consider any modification to this Plan pursuant to sec. 1193(b) or (c),

     or to correct any defect, cure any omission, or reconcile any inconsistency

     of this Plan or in the Confirmation Order, to the extent necessary to carry

     out the purposes and intent of this Plan;

  B. To hear and determine any objections to the allowance of claims and

     requests for estimation of claims;

  C. To hear and determine any Applications, Adversary Proceedings, Motions,

     and other contested matters not resolved in this Plan;

  D. To hear any and all Applications for Compensation of Professional Services

     and Disbursements and any other and similar fees incurred prior to the

     Confirmation Date;

  E. To enforce the terms and provisions of payments, rights and interests

     acquired or created by this Plan, or by earlier Orders of the Court.

  F. To enter any Order necessary to consummate, interpret, and effect the

     provisions of this Plan and the Confirmation Order, or as may otherwise

     be required by the Code.



Respectfully submitted,


/s/ Paul G. Swanson
Paul G. Swanson
Counsel for the Debtor




                                           20

          Case 21-20537-gmh     Doc 33    Filed 05/03/21   Page 20 of 27
Unity Holdings LLC
              Exhibit I
        Liquidation Analysis

                                                            Amount
ASSETS
  Current Assets
     Checking/Savings
             Cash on Hand                                            100
     Total Checking/Savings                                          100
     Other Current Assets
             Inventory                                          35,000
      Total Other Current Assets                                35,000
   Total Current Assets                                         35,100
   Property and Equipment
      Furniture and fixtures                                    15,000
      Real Estate                                               850,000
                                                               865,000


TOTAL ASSETS                                                   900,100

Exemptions
   Debtor's exemption                                                    0
   Business Exemption                                                    0
Total Exemptions                                                     -

Value of assets after exemptions                               900,100

Estimated cost to liquidate assets
    Cost to Liquidate Real Estate @8% of value                  68,000
    Cost to liquidate FFE @25% of Value                          3,750
    Cost to liquidate Inventory @25% of Value                    8,750
Total Estimated cost to liquidate assets                        80,500

Value of assets after liquidation costs                        819,600

Other Fees from Liquidation Proceeds
   Trustee Fees
       25.00% First $5,000                                       1,250
       10.00% Next $45,000                                       4,500
        5.00% Over $50,000 but less than $1,000,001             38,480
        3.00% Over $1,000,000                                        -
   Total Trustee Fees                                           44,230
   Administrative Fees                                          15,000
   Federal Income Tax on sale of assets                        184,936
   State Income Tax on sale of assets                           19,129
Total Other Fees from Liquidation Proceeds                     263,295




                   Case 21-20537-gmh         Doc 33   Filed 05/03/21         Page 21 of 27
Net funds available to creditors                                  556,305

Priority Creditors
    Door County Treasurer                                          27,274
Total Priority Claims                                              27,274

Secured Creditors
   DH Portfolio LLC                                               505,676
   SBA                                                             33,000
Total Secured Creditors                                           538,676

Net Funds Available after Secured Creditor Claims                   (9,645)

Total Unsecured Creditor Claims                                     4,250
Discharged Amount of Unsecured Claims                               4,250 *


   * No amount is sought to be discharged. Class 2(A)
   has other, non-Debtor, collateral and as such, all claims
   will be paid in full and this liquidation analysis is
   inapplicable.




                  Case 21-20537-gmh          Doc 33      Filed 05/03/21       Page 22 of 27
Unity Holdings LLC
     Exhibit II
Forecasted Statement of Cash Flow

                                     Year 1       Year 2    Year 3    Year 4    Year 5
Revenue
    Retail Sales                      95,000       95,000    95,000    95,000    95,000
    Rent                              15,000       15,000    15,000    15,000    15,000
                                     110,000      110,000   110,000   110,000   110,000

Cost of Sales
     Purchases                        24,930       24,930    24,930    24,930    24,930

Gross Profit                          85,070       85,070    85,070    85,070    85,070


Operating Expenses

     Insurance                         3,000        3,000     3,000     3,000     3,000
     Merchant Fees                     2,130        2,130     2,130     2,130     2,130
     Professional Fees                 3,000        3,000     3,000     3,000     3,000
     Property Taxes                    7,880        7,880     7,880     7,880     7,880
     Repairs                           1,000        1,000     1,000     1,000     1,000
     Storage                           1,000        1,000     1,000     1,000     1,000
     Shipping                            250          260       260       260       260
     Supplies                          1,480        1,480     1,480     1,480     1,480
     Taxes and Licenses                  120          120       120       120       120
     Utilities                        11,800       11,800    11,800    11,800    11,800
Total Operating Expenses              31,660       31,670    31,670    31,670    31,670
Operating Income                      53,410       53,400    53,400    53,400    53,400

Other Disbursements
    Administrative Fees               15,000            -         -         -         -
    DH Portfolio LLC                  13,189       33,230    33,230    33,230    33,230
    SBA                                    -        1,932     1,932     1,932     1,932
    Door County Treasurer             17,420       14,702         -         -         -
    Unsecured Claims                     960          960       960       960       960
    Owner Draws                            -            -    16,000    16,000    16,000
Total Other Disbursements             46,569       50,824    52,122    52,122    52,122

Net Increase (Decrease) in Cash        6,841        2,576     1,278     1,278     1,278

Beginning Cash                                -     6,841     9,417    10,694    11,972

Ending Cash                            6,841        9,417    10,694    11,972    13,250




        Case 21-20537-gmh         Doc 33   Filed 05/03/21        Page 23 of 27
Unity Holdings LLC
    Exhibit III
Secured Claims

            Claimant            Amount       Interest   Amort   Interest Only     Annual P&I
    DH Portfolio LLC          $ 505,676.05      4.25%      25   $     13,189    $     33,230
    SBA (pmt begins Year 2)   $ 33,000.00                 360                   $         161




           Case 21-20537-gmh       Doc 33    Filed 05/03/21     Page 24 of 27
Unity Holdings LLC
   Exhibit IV
Priority Claims

           Claimant           Amount        Interest
   Door County Treasurer    $ 27,274.17       12.00%


   Payment Schedule
     Date         D/O/S     Pmt Amount Interest   Principal Balance Due
    12/01/21          365    $   17,420 $ 3,273 $ 14,147 $ 13,127.17
    12/01/22          365    $   14,702 $ 1,575 $ 13,127 $           -
    12/01/23          365    $        - $       - $        - $       -
    12/01/24          366    $        - $       - $        - $       -
                             $   32,122 $ 4,848 $ 27,274




        Case 21-20537-gmh    Doc 33       Filed 05/03/21   Page 25 of 27
                                 Unity Holdings LLC (the Debtor)
                         Financial Assumptions for Plan of Reorganization

The forecasted cash flows are for a five year period.

The Debtor owns a commercial building in Door County Wisconsin in which it operates a retail
small clothing store and leases space used by related business.

Revenue Assumption:

    Retail sales from the clothing store are forecasted based on 2020’s actual sales which the
    Debtor believes is indicative of future sales give the COVID 19 disruption in the local
    economy. It is assumed that sales will remain steady each year of the forecast.

    Rent is based on $1,250 per month to be paid by the related business which currently occupies
    a portion of the building.

Cost of Goods Sold Assumption:

    Historically the cost of products sold by the clothing store has average 26.25% of sales and the
    Debtor believes that this will remain constant through out the forecast.

Operating Expense Assumptions:

    The following disbursements are forecasted as a % of Receipts based on prior year’s history;

         Merchant Fees averages 2.24% of Retail Sales.
         Shipping averages 0.26% of Retail Sales.
         Supplies averages 1.56% of Retail Sales.

    All other disbursements were forecasted based on prior years history and are assumed to remain
    constant each year of the forecast.

Other Disbursements:

    Personal living expense:

         It is assumed that the Debtor will take no draws for personal living in the first two years of
         the forecast to provide cash flow to pay the past due property taxes. In year 3 and
         thereafter the Debtor will draw $16,000 annually for the personal living expenses of its
         principals.

    Payment of Administrative Expenses:

         Legal fees are forecasted to be $15,000. It is assumed that these expenses will be paid
         within twenty months of their approval by the Court.




              Case 21-20537-gmh          Doc 33     Filed 05/03/21      Page 26 of 27
Payments to Creditors:

    Secured Claims:

     DH Portfolio LLC; The claim in the amount of $505,676 is collateralized by the real
     estate owned by the Debtor and is assumed to be fully secured.

     Due to the seasonality of the Debtor’s business in which income is earned from June to
     October each year (the tourist season in Door County) the Debtor will make an annual
     payment on this claim on November 15th each year. The payment terms are as follows;

            In the first year the Debtor will pay interest only in the amount of $13,189 based
            on interest at the rate of 4.25% earned from April 5, 2021 (filing date of claim) to
            November 15th 2021.

            Thereafter, the Debtor will make an annual payment of $33,230 including
            principal and interest based on a 25 year amortization and an interest rate of
            4.25%. The loan will mature on November 15th 2028.

     Small Business Administration; The claim in the amount of $33,000 is collateralized by
     the inventory and fixtures owned by the Debtor and is assumed to be fully secured.

     The Debtor will pay the claim under the current terms of the debt which require payment
     of $161 per month beginning in Year 2 of the Plan and continue thereafter for 360
     months.

    Priority Claims:

        Door County Treasurer. The priority claim in the amount of $27,274 is based on past
        due real estate taxes. This claim will be repaid in two installments, including interest
        at the rate of 12%, as follows:

            December 1st 2021           $ 17,420
            December 1st 2022           $ 14,702
                                        $ 32,122

    Unsecured Creditors:

        These claims total $ 4,250. Unsecured creditors will receive annual payments on
        November 30th each year over the 5 years of the Plan in the amount of $ 960 without
        interest.




         Case 21-20537-gmh         Doc 33     Filed 05/03/21      Page 27 of 27
